Title: James Madison to John Hartwell Cocke, 27 December 1826
From: Madison, James
To: Cocke, John Hartwell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 27. 1826
                            
                        
                        I have just recd. the inclosed papers from the University. They give a sad account of the Hotel Keepers. Not
                            recollecting the exact relation in which these are placed by the last enactment to the several Authorities above them, I
                            can not decide well on what may be required from the Executive Committee. Be so good as to favor me with your ideas on the
                            whole subject. In every view, delays must be inconvenient; more especially if a Meeting of the Visitors should be needed.
                        I inclose also a letter from Mr. Matthews. The utility of a Military school is admitted: and his plan avoids
                            the point of legality. But is it certain that the Governour would loan the Arms without the sanction of the Legislature,
                            or ought application to be made for it, without the sanction of a Board. Perhaps it would be advisable to ask Mr. Cabel to
                            feel the pulse at Richmond, as a preliminary step. If so you can communicate with him on the subject more quickly than I
                            can, and I shall be thankful for your so doing. With friendly salutations
                        
                            
                                James Madison
                            
                        
                    